UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 For quarter ended: September 30, 2011 Commission File No. 001-12575 UTAH MEDICAL PRODUCTS, INC. (Exact name of Registrant as specified in its charter) UTAH 87-0342734 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7043 South 300 West Midvale, Utah84047 Address of principal executive offices Registrant's telephone number: (801) 566-1200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and; (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of November 4, 2011: 3,639,000. UTAH MEDICAL PRODUCTS, INC. INDEX TO FORM 10-Q PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements Consolidated Condensed Balance Sheets as of September 30, 2011 and December 31, 2010 1 Consolidated Condensed Statements of Income for the three and nine months ended September 30, 2011 and September 30, 2010 2 Consolidated Condensed Statements of Cash Flows forthe nine months ended September 30, 2011 and September 30, 2010 3 Notes to Consolidated Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 6. Exhibits 17 SIGNATURES 17 PART I-FINANCIAL INFORMATION Item 1.Financial Statements UTAH MEDICAL PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2010 (in thousands) (unaudited) (audited) ASSETS SEPTEMBER 30, DECEMBER 31, Current assets: Cash $ $ Investments, available-for-sale 58 Accounts & other receivables - net Inventories Other current assets Total current assets Property and equipment - net Goodwill Other intangible assets Other intangible assets - accumulated amortization ) ) Other intangible assets - net TOTAL $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Current portion of notes payable Total current liabilities Notes payable Deferred tax liability - intangible assets - Other long term liabilities - Deferred income taxes Total liabilities Stockholders' equity: Preferred stock - $.01 par value; authorized - 5,000shares; no shares issued or outstanding Common stock - $.01 par value; authorized - 50,000 shares; issued - September 30, 2011, 3,638 sharesand December 31, 2010, 3,619 shares 36 36 Accumulated other comprehensive loss ) ) Additional paid-in capital Retained earnings Total stockholders' equity TOTAL $ $ see notes to consolidated condensed financial statements 1 UTAH MEDICAL PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2, 2010 (in thousands, except per share amounts - unaudited) THREE MONTHS ENDED SEPTEMBER 30, NINE MONTHS ENDED SEPTEMBER 30, Sales, net $ Cost of goods sold Gross profit Operating expense Selling, general and administrative Research & development Total Operating income Other income (expense) ) 31 ) 66 Income before provision for income taxes Provision for income taxes Net income $ Earnings per common share (basic) $ Earnings per common share (diluted) $ Shares outstanding - basic Shares outstanding - diluted see notes to consolidated condensed financial statements 2 UTAH MEDICAL PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2010 (in thousands - unaudited) SEPTEMBER 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to netcash provided by operating activities: Depreciation Amortization 33 (Gain) loss on investments (6 ) ) Provision for (recovery of) losses on accounts receivable 10 4 Deferred income taxes ) - (Gain) loss on disposal of assets - 0 Stock-based compensation expense 73 64 Changes in operating assets and liabilities: Accounts receivable - trade Accrued interest and other receivables ) ) Inventories ) Prepaid expenses and other current assets 48 Accounts payable ) 21 Accrued expenses 55 Deferred revenue ) - Other liability - Total adjustments Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures for: Property and equipment ) ) Intangible assets (8
